

Summary of Comprehensive Credit Facility Agreement between Shenzhen BAK Battery
Co., Ltd. and Shuibei Branch, Shenzhen Commercial Bank (“Commercial Bank”) dated
May 15, 2007.
 
Summary of the articles omitted:
Ø
Contract number: Shen Shangyin (Shuibei) Shouxinzi (2007) A110020700007

Ø
Maximum amount for credit facilities to be provided: RMB200 million;

Ø
Term: a year starting from May 15, 2007;

Ø
Interest rate of loan: to be determined by each loan agreement/contract to be
signed under this credit facility agreement;

Ø
Adjustment of credit can be made by the Commercial Bank under the any of the
following:

 
n
The Company suffers severe operational risk or its financial situation severely
deteriorates;

 
n
The Guarantor’s payment ability is obviously weakened or value of pledged
collaterals decreases obviously;

 
n
Occurrence of other instances which make the Commercial Bank think adjustment of
credit facility is necessary;

 
n
Breach of contract penalty: adjustment of credit, cancellation of unused credit,
imposition of punitive interest, demand prepayment of loan and other measures;

Ø
Special term:

 
n
Credit facilities under the Comprehensive Agreement can only be used for
technical innovation, production equipments improvement and purchase of
equipments and raw materials.

Ø
Types of line of credit

Ø
The use of the line of credit

Ø
Repayment of the loan under the line of credit

Ø
Representation and warranty of the lender

Ø
Miscellaneous

Ø
Applicable law

Ø
Validity